Case: 4:20-cr-00195-RWS-DDN Doc. #: 14 Filed: 03/18/20 Page: 1 of 2 PageID #: 47

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                                                                                      FILED·
                                                                          ('

                          EASTERN DIVISION
                                                                                   MAR 18 2020
UNITED STATES OF AMERICA,                            )                           U. S. DISTRICT COURT
                                                     )                         EASTERN DiST~ICT OF MO
                                                                                       ST. LOUIS
                      Plaintiff,                     )
                                                     )       No.
v.                                                   )
                                                     )   '



                                                     ~
THOMAS J. INTAGLIATA,
                                                             4:20CR195 RWS/DDN
                      Defendant.                     )

                                            INDICTMENT

                                            COUNT ONE

       The Grand Jury charges that:

       On or about March 12, 2020, in the City of St. Louis within the Eastern District of Missouri,

                                       THOMAS J. INTAGLIATA,

the Defendant herein, did by force and violence or by intimidation take from the person and presence

of an employee of the Together Credit Union, a quantity of United States currency which represented

deposits of the Together Credit Union, which were then in the care, custody and control of the

Together Credit Union and federally insured by the National Credit Union Administration Board.

       In violation of Title 18, United States Code, Sections 2113 (a).

                                            COUNT TWO

       The Grand Jury charges that:

       On or about February 28, 2020, in the City of St. Louis within the Eastern District of

Missouri,

                                   ,   THOMAS J. INTAGLIATA,

the Defendant herein, did by force and violence or by intimidation take from the person and presence

of an employee of the First Community Credit Union, a quantity of United States currency which
Case: 4:20-cr-00195-RWS-DDN Doc. #: 14 Filed: 03/18/20 Page: 2 of 2 PageID #: 48

represented deposits of the First Community Credit Union, which were then in the care, custody and

control of the First Community Credit Union and federally insured by the National Credit Union

Administration Board.

       In violation of Title 18, United States Code, Sections 2113 (a).

                                          COUNT THREE

       The Grand Jury charg~s that:

       On or about February 11, 2020, in the City of St. Louis within the Eastern District of

Missouri,

                                   THOMAS J. INTAGLIATA,

the Defendant herein, did by force and violence or byintimidation take from the person and presence
                                                            '
of an employee of US Bank, a quantity of United States currency which represented deposits of US

Bank, which were then in the care, custody and control of the US Bank and federally insured by the

Federal Deposit Insurance Corporation.

       In violation of Title 18, United States Code, Sections 2113 (a).

                                                             A TRUE BILL


                                                            FOREPERSON

JEFFREY B. JENSEN
~nited States Attorney



J. CHRISTIAN GOEKE, #39462MO
Assistant United States Attorney
